Citation Nr: 1820535	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran initially requested a hearing before the Board, he withdrew that request by October 2015 correspondence.  In June 2016 and April 2017, the Board remanded the issue on appeal for further development.  

The Board acknowledges that the matter of service connection for tinnitus was previously on appeal.  However, that claim was granted in full by the prior April 2017 Board decision and is no longer before the Board.

The issue of service connection for a right ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows a left ear sensorineural hearing loss disability as defined in 38 C.F.R. § 3.385, confirmed by March 2008 and June 2011 VA audiometric tests.

2.  On June 2011 VA examination, the examiner opined that the Veteran's comorbid tinnitus is also at least as likely as not a symptom associated with his diagnosed left ear hearing loss; the Board's April 2017 award of service connection for tinnitus conceded that "the Veteran has provided competent and credible evidence regarding continuity from incurrence of the tinnitus in service to the present;" consequently, the evidence is at least evenly balanced ("in relative equipoise") as to whether continuity of symptoms for left ear hearing loss has been established.

3.  There are no opinions contradicting the June 2011 finding that tinnitus is as likely as not a symptom associated with hearing loss. 

4.  While the Board acknowledges the negative June 2011, July 2016, and May 2017 VA nexus opinions regarding hearing loss, they fail to adequately consider the Veteran's competent and credible lay statements regarding continuity of tinnitus as a symptom of hearing loss since service; thus, they do not address a critical component of this particular claim, are inadequate to adjudicate the claim, and are not entitled to significant probative weight.

5.  In light of the above, the Board finds the evidence is at least evenly balanced ("in relative equipoise") as to whether continuity of symptoms (i.e., tinnitus, which is a confirmed symptom of hearing loss in this case) since service warranting presumptive service connection under 38 U.S.C. § 1112 has been established for the Veteran's confirmed left ear sensorineural hearing loss disability.


CONCLUSION OF LAW

Service connection for left ear sensorineural hearing loss is warranted.  38 U.S.C. §§ 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


ORDER

The appeal seeking service connection for left ear hearing loss is granted.


REMAND

Although the June 2011 VA audiometric examination confirmed only a left ear hearing loss disability as defined in 38 C.F.R. § 3.385, more recent May 2012, April 2013, and April 2014 VA treatment records show his active problem list includes bilateral sensorineural hearing loss.  However, there does not appear to be any clinical or audiometric confirmation of such pathology.  Because the Board has already conceded that the Veteran has had continuous tinnitus associated with left ear sensorineural hearing loss, an examination is needed to confirm whether the Veteran also meets the audiometric criteria for a diagnosis of right ear sensorineural hearing loss or, in the alternative, if he has non-sensorineural hearing loss and, if so, whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for hearing loss, TO SPECIFICALLY INCLUDE ALL AUDIOMETRIC TESTS. 

2. Then, arrange for the Veteran to be examined by an audiologist to confirm whether he has a right ear hearing loss disability.  Based on an examination, review of the record and audiometric testing, the examiner should provide opinions responding to the following:

a. Does the Veteran have a right ear hearing loss disability, as defined in 38 C.F.R. § 3.385, to include-but not limited to-sensorineural hearing loss?

b. For any hearing loss diagnosed that is not sensorineural, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to his service, to include conceded noise exposure therein?

In so finding, the examiner must elicit from the Veteran, and give adequate consideration to, a report of the onset, history, and progression of any right ear hearing loss diagnosed, as well as the significance of the Veteran's service-connected tinnitus, which the Board has conceded began in service, has been continuous since, and is a symptom associated with hearing loss. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


